 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X                           March 19, 2020


 UNITED STATES OF AMERICA                                              :

                                                                       :             1:18-cr-00600-LGS-1
           -v.-                                                                      Judge Lorna G. Schofield
                                                                       : Application Granted. The Clerk of the Court
                                                                         is directed to terminate the motion at docket
 JEFFERSON MORRILL,                                                    : number 35.

                               Defendant.                               : Dated: March 19, 2020
                                                                          New York, New York
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

           UNOPPOSED MOTION OF DEFENDANT JEFFERSON MORRILL
         TO MODIFY STANDARD CONDITION OF PROBATION SUPERVISION

         COMES NOW the Defendant, Jefferson Morrill, by and through his undersigned

counsel, and hereby respectfully requests that the Court enter an order modifying Standard

Condition of Supervision No. 3 which precludes him from “leav[ing] the federal judicial district

where [he is] authorized to reside [Middle District of Tennessee] without first getting permission

from the court or the probation officer” to permit Mr. Morrill to travel to: (1) the Chicago Sports

Spectacular between the dates of March 12 and March 16, 2020; and, (2) his daughter’s college

graduation at American University in Washington, D.C., between the dates of May 9 and May 11,

2020. (Docket Entry 28 at p. 4). In support hereof, Defendant states as follows:

         1.        On November 12, 2019, this Court sentenced Mr. Morrill to a one-year term of

probation as a result of his conviction for trafficking in counterfeit goods, in violation of 18 U.S.C.

§ 2320. (Docket Entry 28, Judgment In A Criminal Case). The judgment contains Standard

Conditions of Supervision. Id. at p.4. Standard Condition No. 3 precludes him from “leav[ing] the

federal judicial district where [he is] authorized to reside [Middle District of Tennessee] without

first getting permission from the court or the probation officer.” Id.
      2.       Since Mr. Morrill resides in the Middle District of Tennessee, Mr. Morrill’s

probation supervision was administratively transferred to the U.S. Probation Office for the Middle

District of Tennessee. Mr. Morrill is being supervised by MDTN U.S. Probation Officer

Montranese Vinson.

      3.       As disclosed in Mr. Morrill’s Presentence Report, Mr. Morrill owns and operates

Rochester Sports, an autographed sports memorabilia company, which sells legitimate, legal,

signed sports merchandise. Mr. Morrill needs to attend an annual sports memorabilia show in

Chicago, Illinois, known as the Chicago Sports Spectacular (chicagosportsspectacular.com),

between the dates of March 12 and March 16, 2020. This is another significant memorabilia show

in the United States and Mr. Morrill needs to attend in person to meet with vendors and companies

to purchase legitimate items upon which real autograph signatures can be affixed and resold.

      4.       MDTN Probation Officer Vinson has authorized counsel to report that she does not

oppose this motion.

      5.       The Court granted a similar motion on January 9, 2020. (Docket Entry 34). Mr.

Morrill traveled without incident. This is the final travel request which will be made on behalf of

Mr. Morrill.

      6.       Assistant United States Attorney Daniel Nessim has authorized undersigned

counsel to report that the government has no objection to this motion.

      WHEREFORE, based on the foregoing, Defendant Morrill respectfully requests that the

Court enter an order modifying Standard Condition of Supervision No. 3 which precludes him

from “leav[ing] the federal judicial district where [he is] authorized to reside [Middle District of

Tennessee] without first getting permission from the court or the probation officer” to permit Mr.

Morrill to travel to: (1) the Chicago Sports Spectacular between the dates of March 12 and March


                                                2
16, 2020; and, (2) his daughter’s college graduation at American University in Washington, D.C.,

between the dates of May 9 and May 11, 2020.

                                                   Respectfully submitted,

                                                   TUNE, ENTREKIN & WHITE, P.C.
                                                   315 Deaderick Street, Suite 1700
                                                   Nashville, TN 37238
                                                   (615) 244-2770
                                                   pstrianse@tewlawfirm.com

                                                   S/ Peter Strianse
                                                   PETER J. STRIANSE

                                                   FREEMAN & FUSON
                                                   2126 21st Avenue South
                                                   Nashville, TN 37212
                                                   (615) 298-7272
                                                   joe@freemanfuson.com

                                                   S/ Joseph W. Fuson
                                                   JOSEPH W. FUSON

                                                   Attorneys for Defendant Morrill




                                               3
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent via the Court’s
electronic filing system, if registered, or, if unregistered in the Court’s system, it has been sent via
facsimile and deposited in the United States Mail, postage prepaid, to:

                                 Daniel G. Nessim
                                 Assistant United States Attorney
                                 The Silvio J. Mollo Building
                                 One Saint Andrew’s Plaza
                                 New York, NY 10007

                                 VIA EMAIL
                                 Montranese Vinson
                                 U.S. Probation Officer
                                 Middle District of Tennessee
                                 montranese_vinson@tnmp.uscourts.gov

       This 9th day of March, 2020.

                                                               /s Peter J. Strianse
                                                               PETER J. STRIANSE




                                                   4
